IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DAVID MICHAEL CONNOLLY,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5000

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 1, 2016.

An appeal from an order of the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, WINOKUR, and JAY, JJ., CONCUR.